DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Receipt of Applicant’s Preliminary Amendment filed on 04/09/2020 is acknowledged.  The preliminary amendment includes the amending of the specification, the cancellation of claims 1-20, and the addition of claims 21-40.
Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 04/09/2020 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4.	Claims 21-40 are allowed and renumbered as claims 1-20.
Examiner’s Amendment
5.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephonic interview with applicant’s representative Ms. Jodie Spade on 03/01/2021.
6.	The application has been amended as follows:
	In Claim 21, after “receive a message indicating that”, DELETE “the relative”, and INSERT “a relative of the individual”.
	In Claim 32, after “receiving a message indicating that”, DELETE “the relative”, and INSERT “a relative of the individual”.
	In Claim 40, after “receiving a message indicating that”, DELETE “the relative”, and INSERT “a relative of the individual”.
Reasons for Allowance
7.	The following is an examiner’s statement for reasons for allowance:

Specifically, although the prior art (See Killen) clearly teaches the automated display and retrieval of patient status information to relatives as that patient is undergoing a medical procedure, and Kane and Wang each clearly teach the recommendation of activities with a set duration that are geographically proximate to a mobile device of a user, the detailed claim language directed towards the specific recommendation of geographically proximate activities according to a duration to a mobile device after receiving a message indicating a relative is undergoing a procedure corresponding to that duration is not found in the prior art, in conjunction with the rest of the limitations of the independent claims. 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 22-31, and 33-39 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spear et al. on 29 October 2015.  The subject matter disclosed therein is pertinent to that of claims 21-40 (e.g., methods to provide medical information to others).
U.S. PGPUB 2015/0066648 issued to Kane et al. on 05 March 2015.  The subject matter disclosed therein is pertinent to that of claims 21-40 (e.g., methods to provide medical information to others).
U.S. PGPUB 2019/0108909 issued to Lee et al. on 11 April 2019.  The subject matter disclosed therein is pertinent to that of claims 21-40 (e.g., methods to provide medical information to others).
U.S. PGPUB 2015/0019642 issued to Wang et al. on 15 January 2015.  The subject matter disclosed therein is pertinent to that of claims 21-40 (e.g., methods to provide medical information to others).
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168


/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168